Citation Nr: 0916405	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  02-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to July 
1946.  The Veteran died in April 2000.  The appellant is the 
Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The May 2002 rating decision denied the appellant's 
claim for DIC benefits under 38 U.S.C.A. § 1151.

As noted in an October 2003 Board remand, the appellant 
provided testimony at a hearing before the undersigned 
Veterans Law Judge in February 2003.  At that hearing, the 
appellant asserted that she should also be granted service 
connection for the cause of the Veteran's death on a direct 
basis.  She claimed that the Veteran had posttraumatic stress 
disorder due to his military service, and that posttraumatic 
stress disorder was a contributing cause of the Veteran's 
death.  Whether the appellant is entitled to receive DIC 
under the provisions of 38 U.S.C.A. § 1151 is a separate 
issue, based on different laws and regulations, than the 
issue of entitlement to DIC based on cause of death under 38 
U.S.C.A. § 1310.  The RO denied a claim for service 
connection for the cause of the Veteran's death in December 
2000, and  the appellant did not appeal that decision.  
Specifically, when she filed the section 1151 claim now 
before the Board in October 2001, the allegation was very 
specific and did not indicate any disagreement with the prior 
denial of the cause of death claim.  Although the appellant 
raised that theory in her June 2002 substantive appeal as to 
the section 1151 claim, that was well outside the time period 
within which she could have disagreed with the 2000 rating 
decision.

Consequently,  in the October 2003 remand, the Board 
interpreted the appellant's statements at the February 2003 
hearing as a request that her claim for service connection 
for the cause of the Veteran's death be reopened based on new 
and material evidence. This claim was referred to the RO for 
appropriate action.  The RO has not yet taken action on this 
claim, and it is again REFERRED for consideration.  


FINDINGS OF FACT

1.  The Veteran died in April 2000, at the age of 73; the 
immediate cause of death was listed as multi-system failure, 
with Parkinson's disease listed as an underlying cause of 
death.

2.  The competent evidence does not demonstrate that the 
Veteran's death was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance or fault 
on the part of VA in furnishing the Veteran's medical 
treatment.  His death was also not the result of an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. DIC pursuant to 38 U.S.C.A. § 1151

The record reflects that the Veteran died in April 2000.  A 
certificate of death, dated in April 2000, indicates that the 
immediate cause of death was listed as multi-system failure, 
with Parkinson's disease listed as an underlying cause of 
death.

The appellant's claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1151 (VA Form 21-4138) was received in 
October 2001.  The appellant maintains that medication was 
prescribed to the Veteran, by VA, which contributed to his 
death.  Specifically, she claimed that VA prescribed Haldol 
to treat posttraumatic stress disorder (PTSD), that Haldol is 
known to cause Parkinson's disease, and that Parkinson's 
disease was an underlying cause of the Veteran's death.

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the Veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable.  See 38 U.S.C.A. § 1151 
(2002).

VA regulations provide that benefits under 38 U.S.C.A. § 
1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the Veteran's failure to follow medical 
instructions.  See 38 C.F.R. § 3.361 (2008).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination. Whether the proximate cause of a 
Veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d) 
(2008).

The above cited regulations governing claims under 38 U.S.C. 
§ 1151 were amended effective September 2, 2004, while the 
appellant's appeal was pending.  See 69 Fed. Reg. 46,426 
(Aug. 3, 2004).  Given that the effect of the changes is to 
make VA regulations consistent with the changes previously 
made to 38 U.S.C.A. § 1151, of which the appellant has been 
clearly advised, she is not prejudiced in the disposition of 
her claim herein.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Submitted in support of the appellant's claim was a VA 
examiner's statement, dated September 27, 2001, which noted 
that, after a review of the Veteran's medical files and a 
copy of the Veteran's death certificate, the Veteran died 
from the effects of dementia, Parkinson's syndrome, and 
pressure ulcers.  The Veteran's history of PTSD was also 
noted, and that the use of Haldol to treat his PTSD 
contributed to his death.  The examiner stated that Haldol 
was known to cause Parkinson's syndrome.  See statement, 
September 27, 2001.

Following a search of the Veteran's claims file, to include 
medical records for more than a decade prior to the Veteran's 
initial diagnosis of PTSD, the Board was unable to locate a 
single documentation of Haldol.  The appellant testified that 
this medication was prescribed sometime in the 1990s.  An 
October 1995 psychiatry note listed the Veteran's current 
prescriptions, but Haldol was not listed.  A June 1996 
medical report instructed the Veteran to continue with 
Lorazepam, as do other reports dated in 1996.  An increase in 
Lorazepam was ordered on January 16, 1997, and it was noted 
Fluoxetine was also prescribed. The Veteran was afforded a VA 
compensation and pension examination in May 1997 following 
his claim for entitlement to service connection for PTSD.  At 
that time, it was noted that the Veteran was receiving 
treatment at the McAllen VA Clinic and was taking Fluoxetine 
and Lorazepam for his PTSD symptoms.  No other PTSD 
medications were noted.  A list of active medications dated 
in 1999 did not show Haldol.  Hospitalization records dated 
in 2000, just before his death, did not show Haldol. 

The Board also reviewed the Veteran's older VA records, dated 
from 1980 to 1989.  These records showed no complaints of or 
treatment for any type of psychiatric symptomatology, and no 
prescription or history of taking Haldol. 

In December 2005, a VA medical examiner was asked to provide 
an opinion as to the issue on appeal following a complete 
review of the Veteran's record.  The examiner noted an 
"extensive" review of the Veteran's record.  It was noted 
that the Veteran carried the diagnoses of severe dementia, 
PTSD, coronary artery disease, arthritis, renal 
insufficiency, and hearing loss.  The Veteran's first 
instances of memory loss in the 1990's was noted, as was an 
October 31, 1995 mention of visual hallucinations, 
nervousness, and a prior history of a head injury.  Severe 
dementia was documented by 1997.  Regarding the Veteran's 
PTSD diagnosis, the examiner stated that, according to the 
records, the disorder was treated with Prozac and Lorazepam.  
Medical records dated October 19, 1998, included a diagnosis 
of Parkinson's disease.  The examiner noted that the Veteran 
was prescribed Amantadine to treat that disorder.  However, a 
complete neurologic evaluation was not contained within the 
Veteran's claims file.  

The examiner stated that he was unable to locate any mention 
of Haldol within the Veteran's medical records.  Therefore, 
it was unclear to the examiner when the Veteran was treated 
with Haldol.  Further, the examiner stated that it was 
unclear as to whether the Veteran's Parkinsonism emerged 
following treatment with Haldol, or pre-dated the use of that 
anti-psychotic.  

In conclusion, the examiner reiterated that he was unable to 
find records regarding the administration of Haldol to the 
Veteran.  While it was noted that all the typical anti-
psychotics were contraindicated in patients with Parkinsonism 
due to the likelihood of potentially severe worsening of the 
disorder, the exact cause of the Veteran's demise was unclear 
following a review of the records.  Ultimately, the examiner 
stated that if the Veteran suffered from Parkinsonism, and 
was then prescribed an anti-psychotic agent like Haldol, it 
would have likely worsened the motor symptoms of the disease.  
However, the examiner was unable to locate any mention of 
Haldol, and the examiner did not provide an opinion linking 
VA treatment to the cause of the Veteran's death.  See VA 
opinion, December 2, 2005.

During a Board hearing in February 2003, the appellant 
maintained that the Veteran was taking Haldol as prescribed 
by VA.  She testified that the Veteran may have been provided 
with the prescription at the McAllen VA Clinic, in the mid-
90's, but she did not provide a date in which Haldol had been 
prescribed.  See hearing transcript, p. 13.

As to the medical opinions within the record, the Board notes 
that, when faced with conflicting medical opinions, the Board 
must weigh the credibility and probative value of the each 
opinion, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the 
weight assigned to this evidence, the Board also looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).

In this case, two VA physicians have offered contrasting 
opinions regarding the issue on appeal.  The September 2001 
physician offered an opinion stating that the Veteran was 
prescribed Haldol, which ultimately lead to his death, while 
the December 2005 physician was unable to find any record of 
a Haldol prescription and questioned whether the Veteran was 
properly diagnosed with Parkinson's disease.  As noted above, 
the Board has been similarly unable to locate any medical 
record showing the Veteran was prescribed Haldol by VA.

To that end, the Board notes that the September 2001 report 
was authored more than one year following the Veteran's 
death.  The opinion also noted that the physician had a 
telephone conversation with someone assisting the appellant.  
Although the physician stated that the Veteran was prescribed 
Haldol to treat his PTSD symptoms, he did not identify a 
single instance of Haldol within the Veteran's record.  If 
the physician reviewed the Veteran's file, as stated, it 
follows that he would have identified an instance of Haldol 
treatment.  However, this was not the case.  Moreover, the 
physician did not state affirmatively that VA ever prescribed 
Haldol to the Veteran.   

If the physician relied on statements by the appellant to 
formulate the opinion, the Board notes that medical opinions 
premised upon an unsubstantiated account of a claimant are of 
no probative value and does not serve to verify the 
occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Thus, if the September 2001 statement relied upon information 
provided by the appellant, it cannot be considered as 
persuasive evidence.  

In contrast, the VA physician in 2005, following an extensive 
review, was unable to locate a single reference to Haldol in 
any VA treatment record.  It was clear that the physician 
thoroughly reviewed the claims file, as he referenced 
specific dates of diagnosis and treatment for various 
disorders, and noted the medications that were prescribed by 
VA and which disorders they were prescribed to treat.  
Finally, the physician drew into question the very nature of 
the cause of the Veteran's death, stating that it was unclear 
as to whether the Veteran actually suffered from idiopathic 
Parkinsonism.

As such, the Board attaches the most probative value to the 
VA opinion dated in December 2005.  The opinion was well-
reasoned, detailed, and consistent with other evidence of 
record, including prior examinations and outpatient reports, 
and included specific references to the Veteran's medical 
history that could only be accomplished following a thorough 
review of the claims file.  See Nieves-Rodriguez v. Peake, 
No. 06-312 (U.S. Vet. App. Dec. 1, 2008) (the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed).  As opposed to the opinion dated in September 
2001, the physician in 2005 specifically addressed the prior 
evidence of record.  The opinion is also consistent with the 
documentary record as set forth above - that is, the Board's 
review of the Veteran's medical records also fails to show 
prescription of Haldol.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion).  

Given the evidence outlined above, the Board observes that 
there is no evidence of record which shows that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical treatment to the Veteran contributed to his demise.  
Nor is there any evidence suggesting that the cause of the 
Veteran's death was due to an event not reasonably 
foreseeable.  Significantly, the December 2005 VA medical 
opinion specifically states that there is no evidence in the 
Veteran's record of treatment with Haldol.  While this 
opinion stands in contrast to other evidence of record, the 
September 2001 opinion is not persuasive, as the physician 
did not provide evidence to support his conclusion.

As such, there is no competent evidence in the record that 
refutes the conclusions drawn above.  The VA medical opinion 
is to the effect that the Veteran's death is not the result 
of VA treatment, in that there is no record that the drug 
Haldol was prescribed to the Veteran by VA.  This opinion is 
based on a complete review of the file, including the 
Veteran's history, the appellant's statements, clinical 
notes, hospital records and the death certificate.  Since 
this is a medical opinion on a medical question, by a medical 
professional, it is probative and persuasive and it outweighs 
the assertions and claims of the lay appellant.  That is, 
while the Board does not question the sincerity of the 
appellant's beliefs, she has not been shown to have the 
requisite medical training or knowledge to provide a 
competent opinion as to this matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board recognizes that 
lay statements may serve to support claims by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, the issue in 
this case is not susceptible of resolution by lay opinions.

Again, the Board does not doubt the appellant's sincerity; 
however, the file does not contain any competent probative 
evidence to support her assertions.  Simply put, the 
appellant has submitted no competent evidence which tends to 
substantiate her contentions that the Veteran suffered 
additional disability or death due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment to the Veteran.

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is not 
warranted.  Accordingly, the claim is denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II. The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and, (3) that the claimant 
is expected to provide.  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Although letters dated in 
March, September, and October 2004 informed the appellant of 
the evidence VA would seek on her behalf and the evidence she 
was expected to provide, the letters did not inform the 
appellant as to the evidence required to establish DIC 
benefits under 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  

Failure to provide pre-adjudicative notice of any of the 
three elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
appellant  Id., at 889.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id., at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board concludes there is no prejudice in this case.  The 
appellant, through her representative, has demonstrated 
actual knowledge of the requirements of 38 U.S.C.A. § 1151.  
In the Appellant's Post-Remand Brief, her representative 
provided the basis for substantiating a claim pursuant to 38 
U.S.C.A. § 1151.  See brief, March 9, 2009.  She and her 
representative also presented testimony to the Board arguing 
entitlement under section 1151.  Accordingly, the Board 
concludes that the failure to provide VCAA compliant notice 
was harmless.  The Board may proceed with consideration of 
the claim on the merits.  See Sanders, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against entitlement to DIC pursuant to 38 
U.S.C.A. § 1151, any questions as to the appropriate 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2008).  The appellant has not indicated that any other 
outstanding treatment records exist which are not currently 
associated with the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, 
a medical opinion was obtained in December 2005 to determine 
whether the Veteran's death was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance or fault on the part of VA in furnishing the 
Veteran's medical treatment.  The report is thorough and 
supported by the record.  The report in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1151, is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


